      Case 18-67812-jwc          Doc 13 Filed 11/26/18 Entered 11/26/18 10:33:28                       Desc Order
                                     Dismissal - Filing Defic Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                     Northern District of Georgia
                                          Atlanta Division


In     Debtor(s)
Re:    Heathcliff R Cooper                                             Case No.: 18−67812−jwc
                                                                       Chapter: 7
       Desyln P Cooper



                    Order Dismissing Case For Failure Of Debtor
                           To Correct Filing Deficiency

The above referenced case was filed on October 23, 2018. A Notice was issued by the Clerk on October 24,
2018 directing the debtor to correct one or more filing deficiencies, and the debtor has failed to comply with
the Notice, and/or any subsequent order extending the time to cure filing deficiencies. Accordingly, it is
hereby

ORDERED THAT THIS CASE IS DISMISSED.

Any unpaid filing fees must be paid by the Debtor(s) to the Clerk of the United States Bankruptcy Court by
December 10, 2018.

The Clerk is directed to serve a copy of this Order on the Debtor(s), the Attorney for the Debtor(s), any
Trustee, all creditors and other parties in interest. The Attorney for the Debtor(s) shall serve a copy of this
Order upon any employer of the Debtor(s) who is subject to an Employer Deduction Order.



   SO ORDERED, on November 26, 2018.




                                                                       Jeffery W. Cavender
Clerk, United States Bankruptcy Court                                  United States Bankruptcy Judge
Atlanta Division
1340 United States Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303


Dated: 11/26/18
Form 522
